EXHIBIT 10.3

 

AMENDMENT 1

to the

RULE 10B5-1 REPURCHASE PLAN

 

This Amendment 1 is dated September 15, 2009 and is between Omega Flex, Inc.
(the “Issuer”), and Hunter Associates, Inc. (“Hunter”).

 

RECITALS

 

A.       The Issuer and Hunter entered into the Rule 10b5-1 Repurchase Plan,
dated September 15, 2008 (the “Repurchase Plan”) to effect a stock repurchase
program authorized by the Board of Directors of Issuer for the repurchase of
shares of the Issuer’s common stock , $0.01 par value per share (the “Common
Stock”) for up to $5,000,000, over a period of twenty-four months (the
“Repurchase Program”); and

 

B.        At a meeting on September 11, 2009, the Issuer’s Board of Directors
authorized an extension of the Repurchase Program for an additional 24 months;
and

C.        At that meeting the Board of Directors also authorized a extension of
the Repurchase Plan for an additional 24 months to effect the Repurchase
Program.

 

AGREEMENTS

 

NOW, THEREFORE, the Issuer and Hunter hereby agree as follows:

 

1.         The term of the Repurchase Plan is hereby extended for an additional
24 months, and shall expire on September 15, 2011.

2.         Except as provided in the Amendment, the Repurchase Plan is not
modified or amended in any way, and is hereby ratified and confirmed. This
Amendment may be executed in any number of counterparts, all of which, taken
together, shall constitute one and the same agreement.

IN WITNESS WHEREOF, the undersigned have signed this Amendment 1 to the Rule
10b5-1 Repurchase Plan as of the date first written above.

 

OMEGA FLEX, INC.

 

 

By: ___________________

Name: Kevin R. Hoben

Title: President and Chief Executive Officer

 

HUNTER ASSOCIATES, INC.

 

 

By: _________________

Name: David W. Hunter

Title: Chairman

 

 

 

 